DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because new grounds of rejection necessary in view of the newly amended subject matter which changes the scope of interpretation. New rejection is presented below.
Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 seems to have a typo limitation reads “changes the printing mode in response to the display of the information based on the remaining number of readable images” since this pertain to the new amendment to independent claim 1, claim 3 limitation should read: “changes the printing mode in response to the display of the remaining number of readable images…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2007/0188834 A1) in view of Collard et al.  (US 681085 B1).

With respect to Claim 1, Nakamura’834 shows an image forming apparatus (Figure 1 image forming apparatus 10) comprising: 
a scanner configured to read a plurality of images of document into a plurality of pieces of image data each representing the image (Figure 1 scanner 13 scanning image data as described in paragraph [0033]); 
a memory (Figure 1 storage 12) configured to store the plurality of pieces of image data in an order of image reading by the scanner (paragraph [0035] scanner 13 scans an original, image data obtained by scanning the original are temporarily stored in the memory); 
a printer (Figure 1 printer 142) configured to print, on one or more recording media sheets, the plurality of images according to the plurality of pieces of image data having been stored in the memory (paragraph [0034] printing scanned image on paper), [ ];
circuitry configured to: in response to reading of a first image of the plurality of images of document into first image data representing the first image (paragraph [0047] scanner 13 scans the first page of an original and calculates the size of it, Figure 6 S206), calculate a remaining number of readable images using the first image data (Paragraph [0048]-[0049], [0052]-[0053] calculating unit 33 calculates the number of pages that can be stored (remaining pages that fit in memory) in the available space in the memory based on the size of the first page, Figure 6 S207); and 
display the remaining number of readable images on a display panel (paragraph [0053] determination result is reported/display to the user via the operation panel 20, Figure 8 described in paragraph [0107] shows displaying, after the storable page number calculation calculates the storable number of pages, remaining amount of pages “up to page XX” that can be store).  
Nakamura’834 does not show printing in an order different from an order of image reading by the scanner.
Collard’085  shows printing in an order different from an order of image reading by the scanner (Column 2, Lines 13-18 printing in a different page order from the page order in which the original sheets were scanned, Column 4, lines 10-18 the page order for printing the original sheets scanned differs from the order in which the pages are to be scanned).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Nakamura’834 to include printing in an order different from an order of image reading by the scanner method taught by Collard’085. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to improve the system ability to include printing in any desired order as needed for printing a booklet (column 4, lines 19-27).
With respect to Claims 4-5, arguments analogous to those presented for claim 1, are applicable.
With respect to Claim 6, Nakamura’834 shows image forming apparatus according to claim 1, wherein the image forming apparatus is a multifunctional peripheral (Figure 1 image forming apparatus 10 invludes scanner 13 and printer 142).  
With respect to Claim 7, Nakamura’834 shows the image forming apparatus according to claim 1, wherein the remaining number of readable images is calculated based upon a data amount of the first image data (Paragraphs [0047]-[0049] scanning first page, calculating data size of the scanned first page against the space available in memory dividing the space available in memory V by the first image data size S). 
With respect to Claim 8, Nakamura’834 shows the image forming apparatus according to claim 1, wherein the remaining number of readable images is calculated by dividing a remaining data capacity of the memory by a data amount of the first image data (Paragraphs [0047]-[0049] scanning first page, calculating data size of the scanned first page against the space available in memory dividing the space available in memory V by the first image data size S).  
With respect to Claim 9, arguments analogous to those presented for claim 6, are applicable.
With respect to Claims 10 and 12, arguments analogous to those presented for claim 7, are applicable.
With respect to Claims 11 and 13, arguments analogous to those presented for claim 8, are applicable.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2007/0188834 A1) in view of Collard et al.  (US 6681085 B1) further in view of Nonaka et al. (US 2006/0132821 A1).

With respect to Claim 2, Nakamura’834 and Collard’085 does not specifically show the image forming apparatus according to claim 1, wherein the circuitry outputs a notification indicating discontinuation of image reading based on a determination that a total number of one or more of the plurality of images that have been read by the scanner is about to reach the remaining number of readable images.  
Nonaka’821 shows wherein the circuitry outputs a notification indicating discontinuation of image reading based on a determination that a total number of one or more of the plurality of images that have been read by the scanner is about to reach the remaining number of readable images (paragraph [0195], claim 9 and Figure 29B S3316 describe when the storage capacity determination unit determines that the remaining available storage space is insufficient for the operation of the first reading unit, display a message on the operation unit to inform that the remaining available storage space is insufficient, and stop the operation of the first reading unit).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention
to modify Nakamura’834 and Collard’085 to include outputs a notification indicating discontinuation of image reading based on a determination that a total number of one or more of the plurality of images that have been read by the scanner is about to reach the remaining number of readable images method taught by Nonaka’821. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to improve the use of the memory space to be used efficiently and notify user of important information (paragraph [0197]) .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2007/0188834 A1) in view of Collard et al.  (US 681085 B1) further in view of Minagawa (US 6563519 B1).
With respect to Claim 3, Nakamura’834 and Collard’085 does not specifically show the image forming apparatus according to claim 1, wherein the circuitry: makes a transition of a printing mode between a first printing mode and a second printing mode in which the remaining number of readable images calculated using the first image data differs; and changes the printing mode in response to the display of the information based on the remaining number of readable images.  
	Minagawa’519 shows wherein the circuitry: makes a transition of a printing mode between a first printing mode and a second printing mode in which the [remaining number of readable images calculated using the first image] data differs (Column 7, lines 10-50 is determined that the printing process cannot be executed according to the data/values/setting then a message is show/display informing this information and adjustment is performed in an example printing mode is changed based on insufficient memory capacity, also see figures 7-8); and changes the printing mode in response to the display of the information based on the remaining number of readable images (Column 7 Lines 45-52 when insufficient memory is detected notification is displayed and print mode is changed).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention
to modify Nakamura’834 and Collard’085 to include makes a transition of a printing mode between a first printing mode and a second printing mode in which the remaining number of readable images calculated using the first image data differs; and changes the printing mode in response to the display of the information based on the remaining number of readable images method taught by Minagawa’519. The suggestion/motivation for doing so would have been to improve the system’s ability to identify an issue, notify a user and change the print mode as necessary to eliminate errors (Column 7, Lines 52-55).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675